Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on February 14, 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s):
Examiner sent out a Notice of Non-Responsive Amendment dated August 13, 2021 in response to Applicant’s Request for Continued Examination dated August 5, 2021.
The response that was filed on August 5, 2021 entered as a matter of right, by the filing of the RCE, the claim set that was filed with the Advisory Action dated July 19, 2021. As Examiner noted in the Notice of Non-Responsive Amendment dated August 13, 2021, the RCE filing presented claims relating to an invention that was independent or distinct from the invention originally claimed by Applicant.
In response to the Notice of Non-Responsive Amendment, Applicant filed a set of claims on February 14, 2022.  It appears that Applicant has attempted to revert to the previous claim set from February 2021 and make further amendments to the claim set as it was presented on that date in the instant response.  This is improper.
Once Applicant filed the RCE requesting that the claims filed with the Response After Final Action be entered on August 5, 2021, those claims became the claim set of record as Claims 1-18.  Any further amendments that can be made subsequent to the August 5, 2021 claim set must be made modifying the claim set as it was presented on that date.  Applicant cannot simply elect to go backwards to a previous set when other claims have been amended and placed in the record.
For purposes of clarity of the record, if Applicant wishes to continue to prosecute a set of claims that are further amending the claim set filed February 5, 2021, Examiner suggests cancelling claims 1-18 as filed on August 5, 2021 and presenting the claims that were filed on February 14, 2022 as newly added Claims 19-36 in response to this action.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        April 25, 2022